On the Motxon to Dismiss.
Taliaferro, J.
A motion to dismiss this appeal is made on the ground that the amount of the appeal bond is not sufficient to authorize a suspensive appeal, inasmuch as it does not exceed by one-half the sum for which, the judgment was rendered. This we find is the case. But under the provisions of the act of the Legislature of September 29, 1868, the bond is required to exceed one-half the amount of the. judgment. We find the law so written, and see no grounds to authorizens to give it a different interpretation. This bond was executed before that act was amended, and as it does largely exceed one-half the. amount of the judgment, it should he maintained.
It is therefore ordered that the motion to dismiss the appeal be. overruled.